           Case 1:05-cr-01039-CM Document 200 Filed 05/18/19 Page 1 of 1

                              Adams & Commissiong LLP
                                      Attorneys at Law
65 BROADWAY SUITE 715                                                             MARTIN E. ADAMS
NEW YORK, NY 10006                                                         KARLOFF C. COMMISSIONG
TEL: 212-430-6590                                                 ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305                                                              WWW.AMCMLAW.COM


                                                                                 May 18, 2019


VIA ELECTRONIC MAIL

Hon. Colleen McMahon
United States District Court Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re: United States v. Samuel Israel, III, 05 Cr. 1039 - Permission to file motion for
    reduction in sentence under seal

Dear Judge McMahon:

I am writing to request the Court's permission to file a motion for reduction in sentencing
on behalf of Samuel Israel, III under seal. The motion, as well as the exhibits, contain
information regarding his various medical diagnoses and treatments that should not be
divulged to the public. A copy of all original documents will be forwarded to the Court.


Respectfully Requested,


Karloff C. Commissiong, Esq.

cc: A.U.S.A. Margaret Graham (Via Electronic Mail)
